       Case 1:15-cv-01466-ELR Document 575 Filed 10/09/18 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ARCONIC INC. (f/k/a ALCOA              )
INC.),                                 )
                                       )
         Plaintiff/Counterdefendant,   )            Civil Action No.:
                                       )           1:15-cv-01466-ELR
v.                                     )
                                       )
UNIVERSAL ALLOY                        )
CORPORATION,                           )
                                       )
     Defendant/Counterclaimant.        )
                                       )


              NOTICE OF CHANGE OF FIRM AFFILIATION
                     AND CHANGE OF ADDRESS

      COMES NOW the undersigned counsel for Plaintiff/Counterdefendant

Arconic Inc., (f/k/a Alcoa, Inc.) (“Arconic”) to provide notice that Courtland

Reichman, Sarah Jorgensen, Jennifer Estremera, Kate Falkenstien, and Joachim

Steinberg are no longer affiliated with McKool Smith P.C. Mr. Reichman, Ms.

Jorgensen, Ms. Estremera, Ms. Falkenstein, and Mr. Steinberg are now affiliated

with the law firm of Reichman Jorgensen LLP. These attorneys will continue to

represent Arconic in this case. The docket should be updated to reflect their new

contact information is as follows:



                                       1
Case 1:15-cv-01466-ELR Document 575 Filed 10/09/18 Page 2 of 5




                Courtland L. Reichman
                REICHMAN JORGENSEN LLP
                1201 West Peachtree Street
                Suite 2300
                Atlanta, Georgia 30309
                Telephone: (404) 609-1040
                Email: creichman@reichmanjorgensen.com

                Sarah Jorgensen
                REICHMAN JORGENSEN LLP
                1201 West Peachtree Street
                Suite 2300
                Atlanta, Georgia 30309
                Telephone: (404) 609-1040
                Email: sjorgensen@reichmanjorgensen.com

                Jennifer P. Estremera
                REICHMAN JORGENSEN LLP
                303 Twin Dolphin Drive, Suite 600
                Redwood Shores, California 94065
                Telephone: (650) 623-1407
                Email: jestremera@reichmanjorgensen.com

                Kate M. Falkenstien
                REICHMAN JORGENSEN LLP
                303 Twin Dolphin Drive, Suite 600
                Redwood Shores, California 94065
                Telephone: (650) 623-1425
                Email: kfalkenstien@reichmanjorgensen.com

                Joachim B. Steinberg
                REICHMAN JORGENSEN LLP
                303 Twin Dolphin Drive, Suite 600
                Redwood Shores, California 94065
                Telephone: (650) 623-1433
                Email: jsteinberg@reichmanjorgensen.com


                              2
 Case 1:15-cv-01466-ELR Document 575 Filed 10/09/18 Page 3 of 5




Respectfully submitted this 9th day of October 2018.


                               s/ Courtland L. Reichman

                              Courtland L. Reichman
                                (Georgia Bar No. 599894)
                              Sarah Jorgensen
                                (Georgia Bar No. 541130)
                              REICHMAN JORGENSEN LLP
                              1201 West Peachtree Street
                              Suite 2300
                              Atlanta, Georgia 30309
                              Telephone: (404) 609-1040
                              creichman@reichmanjorgensen.com
                              sjorgensen@reichmanjorgensen.com

                              Jennifer P. Estremera
                                (Admitted pro hac vice)
                              Kate M. Falkenstien
                                (Admitted pro hac vice)
                              Joachim B. Steinberg
                                (Admitted pro hac vice)
                              REICHMAN JORGENSEN LLP
                              303 Twin Dolphin Drive, Suite 600
                              Redwood Shores, California 94065
                              Telephone: (650) 623-1401
                              jestremera@reichmanjorgensen.com
                              kfalkenstien@reichmanjorgensen.com
                              jsteinberg@reichmanjorgensen.com


                              Attorneys for Plaintiff Arconic Inc.




                                  3
       Case 1:15-cv-01466-ELR Document 575 Filed 10/09/18 Page 4 of 5




             CERTICATE OF COMPLIANCE WITH LR 5.1(C)

      This is to certify that the foregoing document was prepared using Times New

Roman 14 point font in accordance with LR 5.1(C).


Dated: October 9, 2018                     s/ Courtland L. Reichman
                                           Courtland L. Reichman




                                       4
        Case 1:15-cv-01466-ELR Document 575 Filed 10/09/18 Page 5 of 5




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that I have electronically filed the above

document with the Clerk of the Court using CM/ECF which will send electronic

notification of such filing to all registered counsel.

 Michael J. Sullivan                            David K. Herzog (pro hac vice)
 Georgia Bar No. 142203                         Katrina M. Kelly (pro hac vice)
 John G. Perry                                  Matthew E. Burkhart (pro hac vice)
 Georgia Bar No. 141609                         Justin R. Olsen (pro hac vice)
 Vonnetta L. Benjamin                           FAEGRE BAKER DANIELS LLP
 Georgia Bar No. 049890                         300 N. Meridian Street, Suite 2700
 WOMBLE BOND DICKINSON (US)                     Indianapolis, Indiana 46204
 LLP                                            Telephone: (317) 237-0300
 271 17th Street, NW, Suite 2400                Facsimile: (317) 237-1000
 Atlanta, Georgia 30363                         david.herzog@faegrebd.com
 Telephone: (404) 872-7000                      katrina.gossett@faegrebd.com
 Facsimile: (404) 888-7490                      matthew.burkhart@faegrebd.com
 msullivan@wcsr.com                             Justin.olson@faegrebd.com
 joperry@wcsr.com
 vbenjamin@wcsr.com                             Randall E. Kahnke (pro hac vice)
                                                Kerry L. Bundy (pro hac vice)
                                                Tyler A. Young (pro hac vice)
                                                FAEGRE BAKER DANIELS LLP
                                                2200 Wells Fargo Center
                                                90 South Seventh Street
                                                Minneapolis, Minnesota 55402
                                                Telephone: (612) 766-7000
                                                Facsimile: (612) 766-1600
                                                randall.kahnke@faegrebd.com
                                                kerry.bundy@faegrebd.com
                                                tyler.young@faegrebd.com


Dated: October 9, 2018                            s/ Courtland L. Reichman
                                                  Courtland L. Reichman
                                            5
